The Attorney            General          of Texas

JIM MATTOX                                         Demnber    13, 1984
Attorney General


Supreme Court BulldIng         Mr. Dorman 8. Winfxey                            Opinion No. m-252
P. 0. BOX 12549                Director  and Librarian
Auslln. TX. 78711. 2549        Texas State Library 6 Archives                   Re:    Authority    of  the Texas
512/47&-2501
                                   commission                                   State    Library    and   Archives
Telex 91O/S74-1387
Telecopier 5121475-0259        P. 0. Box 12927                                  Cowission     to aid the develop-
                               Austin, Texas     78711                          meat of city and county library
                                                                                services
714 Jackson. Suite 700
D.sllaa. TX. 75202JsoB
                               Dear Mr. Winfrey:
214i742.9944

                                    You ask the fclllowing      question:
1824 Alberta Ave.. Suite 150
El Paso, TX. 79905.2792                     Does article     5436a authorize    the Library    and
915152S.S4S4
                                         Archives Commission to make direct        cash grants to
                                         county   <ind municipal     libraries      from  general
   1 Texas. Suilo 700                    revenue ,Funds to improve public       librsry  services
HOUcmn. TX. 77002-3111                   or for p&lie    library  construction?
713122MSS5
                                    Article 5436a.      V.T.C.S..      was   enacted   in   1965 as   section   1 of
                               Senate Bill No. 66,
905 Broadway. suite 312
Lubbock. TX. 79401-3179
909/747-5238                                 Section     1. The Texas Library           and Historical
                                         Commissior~ is authorized.to          adopt a state plan for
                                         improving; public       library    services    and for public
4309 N. Tenth. Suite B
McAllen. TX. 79501.1995
                                         library      construction.        Th’e plan     shall    include
512l592-4547                             county wed municipal          libraries.      The Texas State
                                         Library llhall prepare the plan for the emission.
                                         and shal.1. administer          the plan adopted by the
200 Maln Plaza. Suite 400
                                         commissiclrh      Money to beg used may include              that
San Antonlo, TX. 782052797
51212254191                              available     from local,      state,    and federal    sources,
                                         and vii;:      be administered         according      to local,
                                         state,    a$-   federal    requirements.       The state plan
An Equal Opportunity/                    shall    include    a procedure        by which county and
Aftlrmatlve Actlon Employer              municipal. libraries        may apply for money under the
                                         state ply       and s procedure for fair hearings             for
                                         those aplUcations         that are refused money.

                                             Sec. 2. Article   5436. Revised Civil    Statutes
                                          of Texas.   1925, as last  amended by Section      1,
                                          Chapter ,!S9. Acts of the 48th Legislature,     1943,




                                                             p. 1124
Hr. Dorman 8. Winfrey    - Page 2        (JM-252)




           is   amended by     adding      subsections     to   read   as
           follows:

               “(c)  The commillsion is authorized   to accept,
           receive,    and  adodnister    federal  funds   made
           available  by grant c’r loan or both to improve the
           public libraries  of Texas.

              “(d)    The commillsion may enter into contracts
           or agreements with the governing       bodies and heads
           of the counties,      c::ties.  and towns of Texas to
           meet the terms prescribed      by the United States and
           consistent    with strhte law for the expenditure        of
           federal    funds for     improving  public   libraries.”
           (Emphasis added).

Acts 1965, 59th Leg., ch.     1. 01 at 1.       Section   2 added subsections   (c)
and (d) to article 5436.

      The purpose of this law was to enable Texas to participate       in the
federal    grant    program  estzkllished   by   the Library  Services     and
Construction Act of 1964, Pub. L. No. 88-269. 78 Stat. 11, codified         at
20 U.S.C..    section 351 et Sep.      This fact is shown in the caption to
Senate Bill No. 66, whichated           that the purpose of the legislation
was to authorize     the coarmissfon

           to adopt a state plan for public library      services
           and   for  public  library     construction    and   to
           cooperate   with    the    federal     government    in
           implementing the state plan.

Acts 1965, 59th Leg., ch. 1 at 1. To receive an allotment of federal
funds, a state must have in effect         a state plan providing       that the
funds will    be spent in acl:ordance with federal           requirements.       20
U.S.C.  1351d (1982);    see also     20 U.S.C.    S351a(ll)   (1982).    Federal
funds must be matched by the :state.        20 U.S.C. 1351e (1982).       Article
5436a. V.T.C.S.,   provides   for adoption of the state plan required by
federal  law and authorizes    tb,e expenditure of local,     state and federal
funds to implement it.      The Texas statute      thus outlines    the purposes
and procedures    of the grant       program,   relying    on federal    law for
details  as incorporated   in tk,e state plan.

      The dominant purpose of article     5436a. V.T.C.S.,   is to enable the
state   to participate    in a federal     program   vhich provides   federal
funding for library     improvewrnt.   Its authoritatioo   to use funds from
“local,   state,  and federal  sources” must be interpreted     in accordance
with    that   purpose.    We tmelieve    that   article   5436a.   V.T.C.S..
authorizes    the copmnission tcl use state    funds ooly to match federal
funds and contemplates that the expenditure        of state funds for grants




                                    p.   1125
Hr. Dormao 8. Uinfrey       - Page 3     (JM-252)




will  be subject  to the requlrementa  of the federal   Library   Services
and Construction   Act of 1964 and regulations  proulgated     thereunder.
The commission does not have .mthority under article    5436a. V.T.C.S.,
to develop a grant program nutside of the boundaries set by federal
requirements   or to fund its   grant program exclusively    from general
revenue funds.

       Article    5446a, V.T.C.!;..      The Library      Systems Act    of   1969,
authorizes     the commissioo tsa grant general         revenue funds to public
libraries.      V.T.C.S.   art. 544a,     114. However. the purpose of article
5446a. V.T.C.S..      differs   from that of article    5436a. V.T.C.S.,    and the
grants it authorizes        are reetricted    to those that vi11 carry out its
purposes.      The provisions     of article   5446a, V.T.C.S.,   authorizing   the
use of general revenue funds for certain           kinds of grants.    may not be
used to supplement the grant provision          in article   5436a. V.T.C.S.

      Article 5446a. V.T.C.S.>   requires  the commission to establish                and
develop a state library   syst(!m, defined as

             a network of      library   systems,   interrelated      by
             contract,   for the purpose of organizing          library
             resources and services     . . . to improve statewide
             library   service    en,d to serve    collectively      the
             entire population of the state.      . . .

Sec. 2(5).      See Attorney General Opinion H-140 (1973).                  See generally
Public    Administration       Servi:e,     A Study of the Texas State Library
System, Phase I Report: Analysis               of the Governance and Operation           of
the System pp. II-1 -- 11-35975).                available     in Legislative    Reference
Library.      The statute      in essence provides           for the structure      of the
statewide system and establi;rbes            contract procedures and financial          and
other     incentives      encouraging       public      libraries     of   all   sizes   to
participate     in the system.         Section 14 authorizes         a program of state
grants designed to assist           l:.braries      to participate     in the network of
libraries     contemplated by the law. to strengthen                   the services    that
member libraries        provide to one another and, In communities without
library    services,    to help establish         libraries     that will participate    in
the statewide netvork.          All szatutorily        authorized grants are directed
at developing      and strengthenzlng the state library                system.    They are
not designed to aid any putlic               library     and its readers in isolation
from other       public    libraries      in the state.            By express    statutory
provision,     state grants may 'aot be used for construction.                 Sec. 17(c).

      Article   5446a. V.T.C.S..        thus authorizes  the cou&ssion   to grant
state funds to local        libraries     to improve services   to the system in
accordance     with    section     lb.     It  does not authorize     grants   for
construction.      Article    5436a. V.T.C.S.,     does not authorize any grants
to be made exclusively         from .geoeral revenue funds.     The two statutes
serve   different      purposes,      .snd the provisions     of article    5446a.




                                       p. 1126
Mr. Dorman Il. Winfrey     - Page 4      (JM-232)




V.T.C.S., authorizing   certain  Sranta        to be made fra          general   revenue
funds, may not be grafted   onto article         5436a. V.T.C.S.

                                    S-II X X A R Y

              Article     5436a, V.T.C.S., does not authorize the
           State Library and Archives Comission        to uaka cash
           grants      to     county   and  municipal     libraries
           exclusively     from general revenue funds.




                                              d-h
                                                 Very truly    you
                                                        .


                                                 JIM        UATTOX
                                                 Attorney    General    of Texas

TOM GREEN
First Assistant   Attorney     General

DAVID R. RICRARDS
Executive Assistant      Attorney   General

RICX GILPIN
Chairman, Opinion     Committee

Prepared by Susan L. Garrison
Aesistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpio.   Chairman
Susan Garrison
Tony Guillory
Jim Moellinger
Jennifer Riggs
Nancy Sut too




                                      1,. 1127